DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claim 43 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 2 – 19, 37, 38, 40 – 42) and VI (claim 43) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. The Inventions are also mutually exclusive. This is because the process of Invention I comprises the step of displacing the floor panel in a feeding direction relative to non-rotating chip-removing surface to form in the second edge of the floor panel via the non-rotating chip-removing surfaces at least a part of the locking surface on the locking element, which is not required by the process of Invention I. Likewise the process of Invention VI comprises the step of displacing the floor panel in a feeding direction relative to non-rotating chip-removing surfaces to form, from an edge portion of the panel having constant thickness substantially similar to a thickness of the remainder of the panel, at least a part of the locking element locking surface and a majority of the tongue groove, which is not required by the process of Invention I. .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 43 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 recites “wherein the core surface is a surface on an uppermost part of the floor panel.” Examiner has been unable to find support for this limitation in the originally filed Specification. Examiner notes that the Specification teaches the floor panel having a core with a core surface (figure 9c). However, this embodiment further comprises a surface layer which is on the ‘uppermost part of the floor panel’ (figure 9c, element 31 being the ‘surface layer’). Examiner further notes that the Specification, in the background and prior art sections, teaches the floor panel having a core with a core surface ‘on an uppermost part of the floor panel’ (figure 2, top surface of floor panel being the ‘core surface’). However, in these embodiments, the tongue and tongue groove of the floor panel are formed using rotating chip-removing surfaces (figures 3 – 7), rather than the non-rotating chip-removing surfaces recited in the claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 16, 37, 38, 40 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the tongue being configured to enter the tongue groove in a substantially horizontal direction.” Because Applicant’s Specification does not define the metes and bounds of “substantially horizontal direction,” it is generally unclear as to Applicant’s intent regarding “substantially horizontal direction.” For the 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 – 10, 14 – 16, 37, 38, and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olofsson (U.S. Patent Application Publication Number 2003/0140478, cited in IDS).
As to claim 2, Olofsson teaches a method for producing a mechanical locking system in a floor panel (abstract) the floor panel comprising a core having a core surface (figures 1b, 2b, 1d, and 2d, elements 4, 20, and 21 being the ‘mechanical locking system,’ element 1 being the ‘floor panel’ and surface of elements 2’’ and 2’ being the ‘core surface’; abstract and page 1, paragraph 17), the mechanical locking system comprising components on a first edge and a second edge of the floor panel for horizontal locking of the floor panel with other similar floor panels at a vertical plane (figure 2d being the ‘components on the first edge’ and figure 1d being the ‘components on the second edge’; page 2, paragraphs 17 and 18), the components comprising a tongue on the first edge (figure 2d, lower element 21 being the ‘tongue’), a tongue groove on the second edge (figure 1d, lower element 20 being the ‘tongue groove’), and a locking element locking surface on a locking element of a locking strip on the second 
As to claim 40, Olofsson teaches that the tongue is on the first edge (figure 2d, lower element 21), the tongue groove is on the second edge (figure 1d, lower element 20), and the locking surface on the locking element of the locking strip is on the second edge (figure 1d, upper element 20), and displacing the floor panel forms in the second 
As to claim 3, Olofsson teaches the components further comprising a top part locking surface on a top part of the second edge at the vertical plane, the locking element locking surface on the locking element and the top part locking surface on the top part of the second edge at the vertical plane making a first pair of locking surfaces (figure 1d, right side surface of upper element 20 being the ‘top part locking surface’ and left side surface of upper element 20 being the ‘locking element locking surface’), the first pair of locking surfaces configured to horizontally lock the second edge of the floor panel with the second adjacent edge to prevent a displacement of the second adjacent edge and the second edge outwardly away from each other and inwardly against each other (figure 1d, left and right side surfaces of upper element 20 being the ‘first pair of locking surfaces’), the method further comprising: displacing the floor panel in the feeding direction relative to the non-rotating chip-removing surfaces located along the feeding direction to remove the core of the floor panel to form in the second edge of the floor panel at least a part of the locking surface on the top part of the second edge at the vertical plane (figure 1, left and right side surfaces of upper element 20; page 2, paragraph 17).
As to claim 4, Olofsson further teaches that the first edge of the floor panel comprises a second pair of locking surfaces comprising a locking surface on a top part of the first edge at the vertical plane and above the tongue, and a locking surface on a locking groove in the first edge (figure 2d, left side surface of upper element 21 being 

    PNG
    media_image1.png
    272
    448
    media_image1.png
    Greyscale

Olofsson further teaches the method further comprising: displacing the floor panel in the feeding direction relative to the non-rotating chip-removing surfaces located along the feeding direction to remove the core of the floor panel to form in the first edge of the floor panel at least a part of the second pair of locking surfaces (figure 2d, left and right sides of upper element 21 being the ‘second pair of locking surfaces’; page 2, paragraph 18).
As to claim 5, Olofsson further teaches that the chip-removing surfaces carve and/or scrape the first edge of the floor panel to form the second pair of locking surfaces (figure 2d, being the ‘first edge’ and the left and right sides of upper element 21 being the ‘second pair of locking surfaces’; page 2, paragraph 18).
As to claim 6, Olofsson teaches that each of the chip-removing surfaces comprises a tip fixed at a position on a first holder, the tip having a certain angle with respect to the holder (figure 6, element 31’ being the ‘chip-removing surfaces’ and element 31 being the ‘holder,’ see below; page 3, paragraphs 25 – 26).

    PNG
    media_image2.png
    491
    750
    media_image2.png
    Greyscale

As to claim 7, Olofsson teaches that the first holder is fixed in a certain position on a fixture of a carving tool (figure 6, element 32 being the ‘fixture’).
As to claim 8, Olofsson further teaches a second holder having a tip fixed at a position on the second holder, wherein the first and second holders are fixed to one side of the fixture (figure 6, see above), and each tip of the first and second holders are positioned in contact with a different piece of the core surface of the core to be removed from the floor panel (figure 6, element 31’). This can be found because Olofsson clearly illustrates that each holder is positioned at a different height from its’ adjacent holders, such that the tip of the respective holder removes a different piece of the core surface (figure 6, elements 31 and 31’). Olofsson further teaches that the method comprises removing piece by piece the core of the second edge of the floor panel by moving the floor panel in the feeding direction against each of the tips (page 3, paragraph 24).
As to claim 9, Olofsson further teaches that the carving tool includes an upper fixture and a lower fixture (figure 6, see below).

    PNG
    media_image3.png
    491
    821
    media_image3.png
    Greyscale

Olofsson further teaches a first holder is fixed to one side of the upper fixture and a second holder is fixed to one side of the lower fixture (figure 6, element 31, see below).

    PNG
    media_image4.png
    491
    775
    media_image4.png
    Greyscale

Olofsson further taches a the tip of the first holder on the upper fixture and the tip of the second holder on the lower fixture are respectively positioned to be in contact with an upper part and a lower part of the core of first edge of the first edge of the floor panel to be removed (figure 6, elements 31’; page 3, paragraphs 24 – 25), and the 
As to claim 10, Olofsson further teaches that the carving tool includes a plurality of the fixtures (see annotation of figure 6 in the above rejection of claim 9 above), each of the fixtures having at least one of the holders (figure 6, elements 31, see above), and the method comprises forming with each of the fixtures a different portion of the mechanical locking system (page 3, paragraphs 25 – 26). This can be found because Olofsson clearly illustrates that each holder is positioned at a different height from its’ adjacent holders, such that the tip of the respective holder removes a different piece of the mechanical locking system (figure 6, elements 31 and 31’).
As to claim 14, Olofsson further teaches preprocessing at least a part of the core surface of the floor panel on the first edge such that properties of the core surface are changed (figures 2b – 2c, element 2’; page 2, paragraph 18).
As to claim 15, Olofsson further teaches that the preprocessing includes removing at least a part of the core surface of the floor panel on the first edge with a first preprocessing tool (figure 2b, element 2’; page 2, paragraph 18).
As to claim 16, Olofsson further teaches that the preprocessing include removing a part of a ridge on an upper edge of the core surface (figure 2b, element 2’; page 2, paragraph 18).
As to claim 37, Olofsson further teaches that the part of the first pair of locking surfaces that are formed by the non-rotating chip-removing surfaces is at least the locking surface on the top part of the second edge at the vertical plane and above the tongue groove (figure 1d, right side surface of upper element 20 being the ‘locking 
As to claim 38, Olofsson teaches that the part of the first pair of locking surfaces that are formed by the non-rotating chip-removing surfaces is at least the locking surface on the locking element of the locking strip on the second edge (figure 1d, left side surface of upper element 20 being the ‘locking surface on the locking element of the locking strip’; page 2, paragraph 17).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olofsson as applied to claim 7 above, and further in view of Dupuis (U.S. Patent Number 3,656,220, cited in IDS).
As to claim 11, while Olofsson teaches the carving tool having a plurality of the holder being fixed to the fixture, Olofsson teaches the holders being integral with the fixture, such that the holders are not detachable from the fixture. Dupuis teaches a broaching carving tool for broaching planar workpieces (abstract; column 4, lines 61 – 63), the broaching tool comprising: chip-removing surfaces (figures 6 and 7, element 8; column 4, lines 63 – 67), wherein the chip-removing surfaces each comprise a tip fixed at a position on a holder (figures 4, 6, and 7, elements 10 and 14; column 4, lines 68 – 69). Dupuis further teaches that a plurality of holders are fixed to the fixture (figures 6 and 7, elements 10 and 4); and changing a holder on the fixture by detaching the holder from the fixture, detaching and moving remaining holders forward, fixing the remaining .
Claims 12, 13, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olofsson as applied to claim 6 above.
As to claim 12, while Olofsson teaches tip of the holder having a clearance angle, Olofsson does not teach the exact angle. It would have been obvious to one skilled in the art to set the clearance angle of Olofsson between 2 to 8 degrees, so as to ensure a proper cutting angle.
As to claim 13, while Olofsson teaches tip of the holder having a rake angle, Olofsson does not teach the exact angle. It would have been obvious to one skilled in the art to set the rake angle of Olofsson between 20 to 30 degrees, so as to ensure a proper cutting angle.
As to claim 42, the discussion of claim 13 is incorporated herein.
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.
Applicant argues, on page 10, that Olofsson does not teach ‘the tongue and tongue groove being configured to vertically lock the floor panel with the other similar floor panels’ as well as ‘the tongue being configured to enter the tongue groove in a 
Applicant further argues, on page 10, that Olofsson does not teach ‘a majority of the tongue groove being formed by non-rotating chip-removing surfaces.’ This is because, Applicant argues, Olofsson teaches that the ‘non-rotating chip-removing surfaces’ are used as a ‘fine molding’ step after the use of milling. It is the position of the Examiner that this is not an accurate interpretation of Olofsson. Olofsson first teaches forming a ‘groove’ via a milling process (figures 1b and 1c, element 2’’ being the ‘groove’; pages 1 – 2, paragraph 17). Olofsson then teaches forming the entirety of the tongue groove, which is separate from the ‘groove,’ via broaching (figure 1d, lower element 20; page 2, paragraph 20). Examiner notes that broaching is a known process that employs ‘non-rotating chip removing surfaces.’
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726